DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reasons for allowance may be found as set forth previously (see OA dated 12/08/2021).  Regarding independent claim 18, the present invention is related to, inter alia, a fuel cell comprising an anode, a cathode, and an anion exchange membrane positioned between the anode and cathode, and an anode catalyst.
Liao et al. (US 2018/0185825 A1) is considered to be the closest relevant prior art to independent claim 18.  Liao et al. discloses most of the claim limitations as set forth previously (see OA dated 12/08/2021).
However, as persuasively argued by Applicant (see Remarks dated 02/23/2022), Liao et al. does not disclose, teach, fairly suggest, nor render obvious the recited anion exchange membrane.  To the contrary, Liao et al. explicitly discloses that the membrane is a proton exchange membrane (see e.g. [0008]), thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards an anion exchange membrane because such a membrane is chemically fundamentally different in operation, i.e. proton exchange vs. anion exchange.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/10/2022